RESOLUCIÓN
A la Moción de Reconsideración presentada por los de-mandantes recurridos, no ha lugar.

Notifíquese a las partes por teléfono, fax y por la vía ordinaria.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emitió un voto particular de conformidad, al que se unió el Juez Asociado Señor Feliberti Cintrón. El Juez Asociado Señor Estrella Martínez emitió un voto particular de *699conformidad. El Juez Presidente Señor Hernández Denton, la Jueza Asociada Señora Fiol Matta, la Juez Asociada Se-ñora Rodríguez Rodríguez, la Jueza Asociada Señora Pa-bón Charneco y el Juez Asociado Señor Rivera García no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo